The question here, as I conceive it, is not the statutory liability of the ultimate beneficiaries of Mrs. Duryea to pay taxes but rather the intention of the testatrix to assume such liability out of the property originating from her own estate.
The codicil executed December 14, 1927, modified the third and fourth paragraphs of the will in the following respects:
"First. I hereby revoke the third paragraph of the third subdivision of my will whereby I gave to my dear sister, Lisa Winchester Sandford, all my right, title and interest in and to a trust fund established for her benefit under a deed of trust executed by me to Guaranty Trust Company of New York, dated June 2, 1923, and in lieu of said gift, I hereby give to my dear sister the power to appoint by will the disposition of the corpus of said trust fund, which right was reserved to me by said trust deed upon her death, and should she fail to exercise such power *Page 322 
of appointment, I hereby give and bequeath the remainder of said trust fund from and after her death to her children to whom I now give and bequeath the same subject to such exercise of said power.
"Second. I hereby revoke the fourth paragraph of the third subdivision of my will whereby I gave to my dear sister a legacy of $200,000, and in lieu thereof I now give and bequeath said sum to the Executors and Trustees named in my will in trust to hold, invest and re-invest the same for and during the term of the natural life of my said sister, and to collect the income and profits thereof and to pay over to her the net income therefrom in quarterly instalments, or more often if conveniently may be; and from and after my sister's death I give and bequeath said sum so held in trust to such person or persons and in such proportions and amounts as my sister may by will designate and appoint, and failing such appointment, to her heirs at law."
After the execution of this codicil, the ninth paragraph of the will as originally drafted remained unchanged. It reads:
"Ninth. I direct that all transfer inheritance and estatetaxes be paid out of my residuary estate, and that all theforegoing gifts, legacies and devises shall be free from and without deduction of any such taxes thereon."
After the execution of the codicil, the beneficiaries of the power of appointment under the third and fourth paragraphs of the will, although then unindentified, were to become the recipients of "the foregoing gifts, legacies and devises" within the meaning of the ninth paragraph and, therefore, such gifts, legacies and devises were, under the language of the ninth paragraph, to be "free from and without deduction of any such taxes thereon." Difficulty will be encountered in attempting to express more clearly an intention that every individual, except the residuary legatee, deriving a benefit from the estate of the testatrix, whether directly from herself or mediately through power of appointment by another named in the *Page 323 
will, should receive that benefit wholly unburdened by any liability to a deduction of any kind of tax whether such tax should result from a statute then in effect or from a law to be later enacted.
CRANE, Ch. J.; LOUGHRAN, FINCH and RIPPEY, JJ., concur with HUBBS, J.; LEHMAN, J., dissents in part in memorandum; O'BRIEN, J., dissents in opinion.
Ordered accordingly.